department of the treasury internal_revenue_service washington d c date cc te_ge eoeg et2 cor-115310-00 o f f ic e o f c h ief c o u n sel number info release date dear this responds to your request for general information on the issue of whether lodging provided by groundskeeping duties at a rural field station owned by the university is excludable from that individual’s gross_income under sec_119 of the internal_revenue_code the code to an individual who performs as a general matter apart from the procedure for issuing a formal opinion as described in revproc_2000_1 2000_1_irb_4 the internal_revenue_service is not able to provide binding legal advice applicable to particular taxpayers we have enclosed a copy of revproc_2000_1 for your reference in the event that you decide to request formal guidance such as a private_letter_ruling you should follow the procedures set forth in revproc_2000_1 in the absence of a request for formal guidance we are only able to provide general information accordingly in response to your request we have reviewed the facts provided to us and set forth below general information which we hope will be helpful to you according to the information you provided the university has an agreement with an individual to perform groundskeeping duties at a rural field station owned by the university the groundskeeper is required to live on the premises located at the field station the agreement specifies that in return for providing groundskeeping services the groundskeeper is provided housing and utilities valued at dollar_figure per month and is permitted to use a barn and pasture valued at dollar_figure per month the groundskeeper receives no other remuneration for the services provided sec_61 of the internal_revenue_code the code provides that except as otherwise provided gross_income means all income from whatever source derived including fringe_benefits such as employer-provided housing cor-115310-00 sec_1_61-2 of the income_tax regulations the regulations provides that the value of living quarters that an employee receives in addition to the employee’s salary constitutes gross_income unless it is furnished for the convenience_of_the_employer and meets the conditions specified in sec_119 of the code and the regulations thereunder sec_1_61-21 of the regulations provides that to the extent a particular fringe benefit is specifically excluded from gross_income pursuant to another section of subtitle a of the code that section shall govern the treatment of the fringe benefit examples of excludable fringe_benefits include meals or lodging furnished to an employee for the convenience_of_the_employer under code sec_119 sec_119 of the code provides that there shall be excluded from the gross_income of an employee the value of any lodging furnished to the employee the employee’s spouse or any of the employee’s dependents by or on behalf of the employer for the convenience_of_the_employer but only if the employee is required to accept such lodging on the business_premises of the employer as a condition_of_employment sec_1_119-1 of the regulations provides that the value of lodging furnished to an employee by the employer is excludable from the employee’s gross_income if three tests are met the lodging is furnished on the business_premises of the employer the lodging is furnished for the convenience_of_the_employer and the employee is required to accept such lodging as a condition_of_employment with respect to the convenience_of_the_employer and the condition_of_employment tests the courts have held that they are essentially the same see eg bob jones university v united_states f 2d pincite ct_cl 71_tc_216 aff’d per curiam 614_f2d_398 5th cir these tests are satisfied if the employee is required to accept the lodging in order to enable him properly to perform the duties of his employment lodging will be regarded as provided to enable the employee properly to perform the duties of his employment when for example the lodging is furnished because the employee is required to be available for duty at all times or because the employee could not perform the services required of him unless he is furnished such lodging lodging provided in order to ensure that the employee is available for duty at all times and or because it is cor-115310-00 necessary to enable the employee to perform the services required of him will also be regarded as provided for a substantial noncompensatory business reason see eg revrul_68_354 1968_2_cb_60 if the three tests above are not met code sec_119 provides another alternative for exclusion_from_gross_income of the value of qualified_campus_lodging furnished to an employee of an educational_institution pursuant to sec_119 the term qualified_campus_lodging means lodging to which subsection a of sec_119 does not apply ie lodging which does not meet the three tests above which is located on or in the proximity of a campus of the educational_institution and which is furnished to the employee his spouse and any of his dependents by or on behalf of such institution for use_as_a_residence pursuant to sec_119 the fair_market_value of the qualified_campus_lodging provided to an employee of an educational_institution will not be treated as income to the employee provided that the employee pays rent for such lodging in an amount that equals or exceeds five percent of the fair_market_value of the lodging if the employee does not pay rent of at least five percent of the appraised value he or she receives taxable_income in the amount of the difference between the rent paid and the lesser_of five percent of the fair_market_value of the lodging or the average rental paid_by individuals not affiliated with the institution for lodging provided by the institution that is comparable to that provided the employee the attorney assigned to this matter is lynne camillo badge she can be reached at sincerely jerry e holmes chief employment_tax branch office of the associate chief_counsel tax exempt and government entities
